United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 February 8, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-30952



UNITED STATES OF AMERICA

            Plaintiff - Appellee

v.

STEPHANIE R JONES

            Defendant - Appellant


            Appeal from the United States District Court
         for the Western District of Louisiana, Lake Charles
                        USDC No. 2:04-CR-20038


Before KING, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Defendant-appellant Stephanie R. Jones appeals her

conviction for one count of theft of government property in

violation of 18 U.S.C. § 641.      Her sole argument on appeal is

that the evidence presented at trial is insufficient to support

the conviction.    For the following reasons, we AFFIRM.

                I. FACTUAL AND PROCEDURAL BACKGROUND

     Beginning in 1981, defendant-appellant Stephanie R. Jones


     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                    1
worked as a civilian librarian for the Department of the Army.

She served as the head librarian at Fort Polk from 1991 until

2003.   Jones oversaw ten employees and was responsible for both

the main library facility and a large warehouse.

     As part of her employment duties, Jones had a government

credit card to make work-related purchases.   Jones used the

credit card to purchase DVDs, books, and other miscellaneous

items such as aluminum foil and an extension ladder.   Jones could

purchase computers and related equipment for the library pursuant

to a contract with Progressive Technology Federal Systems, Inc.

Jones was responsible for the accountability of all items

purchased, including documenting the items on the appropriate

property books, hand receipts, or vouchers.

     The library collected cash from patrons who had lost or

damaged books.   Per Jones’s instructions, library employees

accepted cash only and either handed the cash directly to Jones

or placed it in an envelope and slid it under her office door.

     The Army decided to outsource about seven-hundred civilian

jobs at Fort Polk, including the operation of the library.     To

prepare for the transition, the Army instituted Operation Slim

Warrior, a drive to eliminate all unnecessary property at Fort

Polk.

     In 2003, issues arose concerning possible items that may

have been missing from the library and the disposition of the

cash collected by library employees.   A library employee

                                 2
anonymously reported a missing ladder and possible missing

computer equipment.

     An Army investigator interviewed employees to determine the

status of the possible missing items and cash.    During his

investigation, he learned that although library employees

collected cash, the Defense Financial Accounting Service (“DFAS”)

had no record of Jones making any deposits.

     Sometime in 2003, the private contractors slated to take

over library operations spent two days visiting the library to

familiarize themselves with its operations.   Jones did not report

to work either day and stated that she was taking care of her

hospitalized mother.   On the first day, the contractors asked

library employees about the cash-collection methods.    Jones

learned of this questioning that evening when she called an

employee at home to inquire how the visit went.    The next day all

but one receipt had been ripped out of the receipt book.     A

library employee photocopied the remaining receipt showing a $25

payment.   The following morning the receipt book and sole

remaining receipt were also gone.

     A large extension ladder was also reported as missing.

Employees noted seeing the ladder in the two-week time period

following its purchase.   Then one Monday morning, the employees

noticed the ladder had disappeared.   Jones told employees that

the ladder had been moved to the warehouse, yet when an

investigator asked to see the ladder, Jones stated that she did

                                 3
not have a key at that time.       Later, when the investigator

visited the warehouse, the ladder was not there.       One employee

testified that the Friday before the Monday the ladder went

missing, Jones had asked him to take her to pick up a fifteen-

passenger van.       Another employee testified that Jones painted her

house around the time the ladder disappeared.

       The investigator executed a search warrant for thirty-three

items, including DVDs and an extension ladder, that Jones had

purchased on her government credit card account but that could

not be found in the library.       The search warrant also listed

computers and computer equipment that the investigator suspected

were missing.

       Nineteen of the items listed on the warrant were found in

Jones’s house.       The investigator also seized dozens of other

items he believed to be government property, including library

books, trash bags, paper towels, file folders, four Day-Runner

organizers, a large amount of aluminum foil, batteries, a twenty-

eight-foot extension ladder, VHS tapes, audio tapes, insect

repellant, a three hole punch, shelving units, a floor rug, and

CDs.       Some items were labeled as government property.   The

investigator did not find any computers or computer equipment.1

       1
        Officials also searched the residence of Jones’s
daughter, a student at the University of Michigan, but found no
computers or other items. Much of Jones’s argument focuses on
the factual discrepancies surrounding the missing computer
equipment. We do not address the evidence surrounding the
missing computers because other evidence presented at trial is

                                     4
     Jones testified at trial regarding her reasons for

possessing the property.   She stated that she purchased some of

the items, including the ladder and some of the DVDs, with her

own funds.    She testified that she took home the books, videos,

and DVDs that belonged to the library so that she could review

them as part of her job, and that she had not yet been able to

introduce the DVDs to the library’s catalogue before she was

barred from the library.   Jones further explained that the other

items, such as the office and craft supplies, were being used

pursuant to her duties with the Federal Librarians Round Table

and American Library Association (two professional organizations

in which she actively participated), and that the aluminum foil,

carpet, easel, trash bags, and other supplies were used for

children’s activities at library events.

     Jones was charged in a one-count information with theft of

government property pursuant to 18 U.S.C. § 641.     A jury found

her guilty.   Jones now appeals, arguing that the evidence is

insufficient to show that she intended to convert any government

property to her own use.



                   II. Sufficiency of the Evidence

A.   Standard of Review

     This court reviews a challenge to the sufficiency of the



sufficient to support the conviction.

                                  5
evidence by “‘viewing the evidence and the inferences that may be

drawn from it in the light most favorable to the verdict’ and

determining whether ‘a rational jury could have found the

essential elements of the offense[] beyond a reasonable doubt.’”

United States v. Valdez, 453 F.3d 252, 256 (5th Cir. 2006), cert.

denied, 127 S. Ct. 456 (2006) (quoting United States v. Pruneda-

Gonzalez, 953 F.2d 190, 193 (5th Cir. 1992)) .   The jury alone

weighs the evidence and makes credibility determinations.       United

States v. Jaramillo, 42 F.3d 920, 923 (5th Cir. 1995).    The

evidence need not “exclude every rational hypothesis of innocence

or be wholly inconsistent with every conclusion except guilt” so

long as “a reasonable trier of fact could find the evidence

establishes guilt beyond a reasonable doubt.”    Pruneda-Gonzalez,
953 F.2d at 193 (citing United States v. Chavez, 947 F.2d 742,

744 (5th Cir. 1991)).

B.   Discussion

     To establish theft of government property under § 641, the

government must establish the following elements: (1) that the

property belonged the United States government; (2) that the

defendant stole the property; and (3) that the defendant did so

knowing the property was not hers and with the intent to deprive

the owner of the use or benefit of the property.     United States

v. Aguilar, 967 F.2d 111, 112 (5th Cir. 1992).     The jury

instructions defined the term “steal” as the wrongful taking of



                                6
money or property belonging to another with the intent to deprive

the owner of its use or benefit either temporarily or

permanently.   The intent required in § 641 “is the intent to

appropriate [the government property] to a use inconsistent with

the owner’s rights and benefits.”     See Ailsworth v. United

States, 448 F.2d 439, 442 (9th Cir. 1971).    Intent is a fact

question for the jury and is often inferred from circumstantial

evidence.   See United States v. Strickland, 509 F.2d 273, 276

(5th Cir. 1975).

     When viewing the evidence in the light most favorable to the

verdict, the jury could have found beyond a reasonable doubt that

Jones committed theft of government property.    Many of the items

found in her home were either labeled as government property or

matched the invoices from her government credit card.    Jones’s

argument focuses on whether the evidence showed she had an intent

to steal.   The jury could have inferred that Jones wrongfully

took the property with the intent to deprive the government of

the use or benefit of the property.    We consider three portions

of the evidence from which the jury could have reached that

conclusion: the testimony regarding the cash collection, the

extension ladder, and the collection materials.

     Over a five-year period, library employees collected fees in

cash from patrons who lost or damaged books.    Multiple employees

testified that they either handed Jones directly the cash they

had received or placed it in an envelope and slid the envelope

                                 7
under Jones’s door.   Employees issued the patrons a receipt for

payment.   The investigator testified that DFAS records indicated

that Jones had not once deposited cash.       The jurors could have

inferred that Jones took the money for her own use and intended

to deprive the government of it.       The jurors may also have

inferred that after hours Jones used her keys to destroy the

receipts evidencing the cash collection.

     Upon execution of the search warrant, the investigator found

at Jones’s home a twenty-eight-foot extension ladder, identical

to the one purchased by Jones with the government credit card.

Jones explained that she had used her own funds to purchase the

ladder found in her home and that she had later purchased an

identical ladder for the library because she was so pleased with

the model.   The jury was free to reject that explanation and

infer from the evidence that Jones rented the large van to move

the ladder home and use it to paint her house.       See Strickland,
509 F.2d at 276 (holding that criminal intent may be inferred

from the defendant’s false explanation of the possession of

stolen items).   Additionally, the jury may have doubted that the

ladder was ever purchased for the library in the first place.

Numerous individuals testified that there was no use for the

ladder at the library.   And although Jones stated that she

purchased the ladder for the air-quality-control inspectors,

evidence indicated that that department probably had its own

ladders.

                                   8
     Certainly Jones, as a librarian, could permissibly have

taken books, DVDs, and tapes home to review and catalogue them

without intending to deprive the government of their use or

benefit.   But the jury could have inferred that Jones’s

possession of these materials at home was not pursuant to her

employment.   Jones took the materials home without checking them

out to herself through the library’s system, as one witness

testified employees were required to do.   Also, Jones purchased

many DVDs over an extended period of time without setting up a

DVD collection in the library or cataloguing the DVDs, and she

testified that she purchased for herself many of the same titles

she purchased for the library, although the library’s copy could

not be found.   From this evidence the jury could have inferred

that Jones took these items with the requisite intent to deprive

and that her possession was not merely an incident to her

employment duties.   Cf. Ray v. United States, 229 A.2d 161, 162

(D.C. App. 1967) (holding that the evidence was insufficient to

show intent to steal if the evidence showed only possession of

the materials as a normal incident of employment).

     The jury could have made numerous inferences to conclude

that Jones had the requisite intent to steal and that she

wrongfully deprived the government of the use or benefit of its

property, including cash, supplies, equipment, and parts of the

library’s collection.   We hold that the evidence presented at

trial is sufficient to support a conviction for theft of

                                 9
government property in violation of 18 U.S.C. § 641.

                        III. CONCLUSION

     For the foregoing reasons, we AFFIRM.




                                 10